Citation Nr: 0531009	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-04 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent, prior to April 2, 2003, and in excess of 40 percent 
as of April 2, 2003, for degenerative arthritis of the lumbar 
spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right knee.  

3.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1973 
to May 1977.  

In March 1999, the Board granted separate 10 percent ratings 
for each knee and a 20 percent rating for the service-
connected back disability.  The Board decision was 
effectuated by the RO in a March 1999 rating decision and the 
veteran was notified in May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In October 2003, the Board remanded the case to insure VCAA 
compliance.  The requested development has been completed and 
the Board proceeds with its review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected right and left knee 
chondromalacia of the patella are manifested by arthritis, 
medial compartment arthropathy, pain on manipulation, marked 
tenderness over the articular surfaces of the patellas with 
positive patellofemoral compression, and a range of knee 
motion from 0 to 90 degrees with marked pain on flexing the 
knee beyond 90 degrees, bilaterally; neither knee disability 
is productive of instability, subluxation or frequent 
episodes of locking with effusion into the joint.  

3.  Prior to April 2, 2003, the veteran's service-connected 
low back disability was manifested by arthritis of the lumbar 
spine with 95 degrees flexion, 25 degrees extension, 40 
degrees right and left lateral bending, and 35 degrees right 
and left rotation; the limitation of motion was no more than 
moderate in degree and his low back disability did not more 
nearly approximate severe lumbosacral strain.  

4.  As of April 2, 2003, the veteran's service-connected 
arthritis of the lumbar spine was manifested by severe 
limitation of motion; it was not productive of ankylosis of 
the spine.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent, prior to April 2, 2003, and in excess of 40 percent 
as of April 2, 2003, for degenerative changes of the low back 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 
2003) and Codes 5237, 5242 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5003, 5257, 5258, 5260, 5261 (2005); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98; VAOPGCPREC 9-2004.  

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5003, 5257, 5258, 5260, 5261 (2005); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98; VAOPGCPREC 9-2004.   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the June 2000 rating 
decision on appeal, the September 2000 statement of the case 
(SOC), and the April 2005 supplemental statement of the case 
(SSOC), adequately informed him of the information and 
evidence needed to substantiate all aspects of his claims.

VCAA notice letters dated in December 2001 and August 2004 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The December 2001 VCAA notice 
letter asked the veteran to submit, "Any additional evidence 
you would like considered."  The August 2004 VCAA notice 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran has been examined twice in 
conjunction with his current claims.  These evaluations were 
thorough in nature and contain adequate findings upon which 
to rate his bilateral knee and low back disabilities.  The 
Board finds that this and the other relevant evidence of 
record is sufficient to adjudicate the claims on appeal.  
There is no duty to provide another examination or medical 
opinion.  Id.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  
In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied 
the principles of DeLuca to the rating of knees.

38 C.F.R. § 4.40 listed several factors to consider in 
evaluating joints including inability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
due to pain was a consideration, as well as weakness, which 
was an important consideration in limitation of motion.  
38 C.F.R. § 4.40.  

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal; (b) More 
movement than normal; (c) Weakened movement; (d) Excess 
fatigability; (e) Incoordination, impaired ability to execute 
skilled movements smoothly; (f) Pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. 
38 C.F.R. § 4.45.  

Degenerative Arthritis of the Low Back,
Rated at 20 Percent, Prior to April 2, 2003, and at 40 
Percent as of April 2, 2003

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 10 percent disabling with slight subjective symptoms only.  
A 10 percent rating required characteristic pain on motion.  
A 20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating required a severe 
disability with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Code 5295 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine (including degenerative arthritis of 
the spine under Code 5242) will be as follows, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
      Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
      Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
      Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2005).  

Factual Background and Analysis

The veteran submitted medical records pertaining to his 
industrial accident in June 1997.  The residuals of that 
accident were considered in the March 1999 Board decision.  
The Board decision also considered the December 1999 VA 
X-rays, which showed a few small osteophytes along the 
anterior aspect of several lumbar vertebral bodies, 
suggesting mild degenerative change or arthritis.  

Pursuant to the veteran's report that his service-connected 
disabilities had become worse, he was afforded an examination 
for VA in May 2000.  The veteran gave a detailed history.  He 
told of being hit be a jeep in service.  His complaints 
included low back pain.  He currently worked as a 
longshoreman.  The back pain was described as non-radicular.  
There was no numbness or tingling.  On examination, his 
pelvis was level.  He bent forward to within 2 inches of 
touching the floor, bending at 95 degrees of flexion.  
Extension was 25 degrees.  Right and left lateral bending was 
40 degrees.  Right and left rotation was 35 degrees.  
Straight leg raising, Babinski, Lasegue and Cram tests were 
negative.  X-rays of the lumbar spine showed normal disc 
space and configuration.  There were small anterior traction 
spurs at the superior body of L4.  There was no evidence of 
osteoarthritis of the facet joints.  The sacroiliac joints 
were normal.  The diagnosis was chronic lumbosacral strain 
with no significant abnormalities found in regard to back 
motion.  

VA clinical notes dated in March 2003 show that the veteran 
had chronic joint pain and his shoulders were specifically 
mentioned, without reference to his low back.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  The new rating criteria are not 
retroactive and cannot be applied until the effective date of 
the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003).  Thus, 
the rating prior to April 2, 2003, can only be considered 
under the criteria in effect at that time and not under the 
criteria in effect as of September 26, 2003.  

As noted above, the 20 percent rating in effect prior to 
April 2, 2003 is appropriate for a moderate limitation of 
lumbar spine motion.  A rating on the basis of limitation of 
lumbar spine motion would require a severe limitation for the 
next higher rating, 40 percent.  The May 2000 examination 
provides the most probative evidence as to the extent of the 
disability prior to April 2, 2003, and this examination 
report shows a range of motion of 95 degrees flexion, 25 
degrees extension, 40 degrees right and left lateral bending, 
and 35 degrees right and left rotation.  This demonstrated 
range of motion is essentially normal; it clearly is no 
consistent with more than moderate limitation of motion.  
38 C.F.R. § 4.7 (2005).  Thus, it provides competent evidence 
against a higher rating.  

There is no objective medical evidence to show that pain or 
flare-ups of pain results in any additional limitation of 
motion of the lumbar spine to a degree that supports a rating 
in excess of 20 percent prior to April 2, 2003, nor is there 
medical evidence of any weakness, fatigue or incoordination 
that results in such a degree of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet App 202 
(1995).

Considering the possibility of a higher rating under the 
criteria for a lumbosacral strain, a 20 percent rating is 
appropriate if there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  Again the May 2000 examination report is the 
most probative evidence as to the extent of the disability 
prior to April 2, 2003 and it does not disclose any of the 
criteria for a 40 percent rating for a lumbosacral strain.  

It is apparent in reviewing the rating decisions, RO award 
letters and the statement and supplemental statement of the 
case issued to the veteran during this appeal, service 
connection is not in effect for degenerative disc disease of 
the lumbar spine.  Accordingly, the criteria for rating 
intervertebral disc syndrome are not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002); and the subsequent amendments.  (See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  Effective September 23, 2002, 
Diagnostic Code 5293 relating to intervertebral disc syndrome 
was amended.  67 Fed. Reg. 54345-49.  The September 2002 
amendments did not change the criteria under Diagnostic Code 
5292 or 5295.)

The service-connected back disability has been rated as 40 
percent disabling, effective April 2, 2003, based on the VA 
examination done that day.  A 40 percent rating is the 
highest evaluation allowed under Diagnostic Codes 5292 or 
5295 prior to September 26, 2003.  The Court has held that 
there is no basis for a rating higher than the maximum 
schedular rating for additional limitation of motion due to 
pain or functional loss under the provisions of 38 C.F.R. §§ 
4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Therefore, higher schedular 
ratings under Diagnostic Code 5292 or 5295, or the revised 
and renumbered Diagnostic Codes 5237 5342, based upon 
limitation of motion are not possible.   

The Board parenthetically notes that, even if the veteran's 
recently diagnosed disc disease was part of his service-
connected low back disorder, the relevant findings reported 
in recent years does not support a rating in excess of 20 
percent a any time prior to or after the amendments to the 
criteria for rating intervertebral disc syndrome.  The 
examination reports demonstrate that the veteran does not 
have the level of neurologic impairment involved in severe 
disc syndrome.  That is, there must be recurring attacks of 
symptoms compatible with sciatic neuropathy with diminished 
or absent ankle reflexes or other neurological findings 
appropriate to site of diseased disc.  On the April 2, 2003 
VA examination, reflexes were normal.  There were no sensory 
deficits.  There was no weakness in any muscle, being graded 
5/5.  These findings would contraindicate a severe level of 
intervertebral disc syndrome.  As to the amended criteria, 
there is no competent evidence to show that the veteran has 
any incapacitating episodes of disc symptoms.  A private 
chiropractor noted symptoms of low back pain in October 2003 
and September 2004, with an assessment of chronic low back 
pain; he did not report symptoms of severe intervertebral 
disc disorder.  Similarly, although VA clinical records 
follow the veteran through April 2005, they do not report 
such symptoms.  

A review of the record demonstrates that the RO considered 
the old and new criteria for rating disabilities of the 
spine, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Turning to the 
rating criteria in effect as of September 26, 2003, a 40 
percent rating would be assigned if there was, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating would require  unfavorable ankylosis of the 
entire thoracolumbar spine.  The next higher rating, 100 
percent requires unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2005).  

The Board has carefully reviewed the April 2003 VA 
examination report.  It shows exaggerated lumbar lordosis 
with marked spasm of the paravertebral muscles and tenderness 
of the thoracolumbar region.  Forward flexion went to 30 
degrees.  Extension was practically 0.  Lateral flexion was 
10 degrees and rotation was 10 degrees.  There was marked 
pain at the extreme range of movement.  Straight leg raising 
was limited to 45 degrees with marked tightness of the 
hamstring muscles.  These motions, while restricted, 
demonstrate that the spine is not immobile.  That is, these 
findings are not consistent with bony fixation or ankylosis 
of the spine.  

Moreover, unfavorable ankylosis is required for a higher 
rating.  Unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

The Board has carefully reviewed the VA examination reports, 
the private chiropractor reports and the VA clinical records 
and finds no competent medical evidence that the veteran has 
anything which would approximate ankylosis.  Thus, after 
considering all the applicable rating criteria, both old and 
new, the Board does not find any basis for a higher rating.  
The veteran may believe that his back disability is so 
painful that is should be rated higher.  Nevertheless, the 
objective findings of trained medical personnel are competent 
evidence as to the extent of the disability and are 
significantly more probative than the veteran's own 
assessment of his disability.  It this case, the objective 
medical findings provide a preponderance of evidence which 
establishes that veteran's service-connected back disorder 
does not approximate any applicable criteria for a higher 
rating.  As the preponderance of the evidence is against the 
claim for a higher rating for the service-connected low back 
disability, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
Chondromalacia of the Right and Left Knees, Each Rated at 10 
Percent

Factual Background

As noted above, the veteran submitted medical records 
pertaining to his industrial accident in June 1997.  The 
residuals of that accident were considered in the March 1999 
Board decision.  The Board decision also considered the 
December 1999 VA X-rays, which showed a tripartite patella on 
the right and the knees being otherwise unremarkable.  

Pursuant to the veteran's report that his service-connected 
disabilities had become worse, he was afforded an examination 
for VA in May 2000.  The veteran gave a detailed history.  He 
told of being hit by a jeep in service.  He complained of 
pain in both knees.  He was currently working as a 
longshoreman.  He said that he could not stand too long on 
his knees because of the pain.  He described his pain as 
being constant, daily, distressing, and excruciating.  Over 
usage made his knees flare up and they improved with rest.  
He stated that the pain was so severe that he could not stand 
or walk for long periods of time.  He reported a history of 
right knee surgery, apparently a medial meniscotomy, in 1999.  
He enumerated various tasks, which he could not perform.  

On examination, he was noted to be bow-legged with a tibial 
bowing to his ankles.  His gait was normal, not antalgic.  He 
could heel and toe walk, without disability.  The examiner 
noted that there was bilateral genu varus with three 
fingerbreadths between the medial aspects of the knees, with 
the ankles together.  The knees had an active range of motion 
from 0 to 140 degrees.  The drawer test was negative and 
normal.  The McMurray test was normal.  There was mild 
crepitation of both patellar joints.  There was mild 
tenderness to palpation of the medial joint facets of the 
knee.  The ballotment test was mildly tender.  The athlete's 
grind test of the medial and lateral joint slits was 
negative.  There was mild tenderness to palpation in the 
medial joint slit.  No bony osteophytes were detected in the 
joint.  There was no rotary instability.  Lachman and drawer 
tests were negative.  There was no effusion of the knees.  
There was no evidence of instability or weakness.  The 
quadriceps and hamstrings were quite normal, with 5/5 muscle 
strength.  

X-rays showed incomplete fusion of the lateral side of the 
right patella with a tripartite patella.  There was no 
evidence of that on the left.  The knee joint compartments 
were well maintained.  There was no evidence of intra-
articular loose bodies.  There were no significant arthritis 
spurs of the femoral or tibial side of the joint.  There was 
no evidence of arthritis noted in the patellofemoral 
junction.  There was a small superior, tiny, 1 millimeter, 
spur at the superior pole of the right patella.  Knee 
calcification was normal.  

The diagnosis was mild chondromalacia patellofemoral joints, 
superimposed on genu varus and mild gonoarthritis of the 
knees secondary to both tibia and genu varus.  The clinician 
explained that he saw no reason to change the diagnosis of 
chondromalacia of both knees, which, in the doctor's opinion, 
was quite mild.  The physician believed the veteran did have 
pain, probably in the medial part of his knee due to the genu 
varus, with prolonged standing and walking, but it was not 
believed that it had any relationship to the accident in 
service and was due to ongoing bowed legs and diminished 
angulation of his femoral tibial joint.  It was further 
reported that the veteran was actively working as a 
longshoreman, driving trucks, and being on his feet.  The 
clinician found very few objective findings to explain the 
veteran's extreme symptoms.  The examiner was of the opinion 
that the veteran would have problems doing heavy labor and 
recommended restrictions on the basis of his genu varus and 
his medial and patellar symptoms.  

A VA clinical note dated in March 2003 shows that the 
veteran, with chronic pain, presented with blood in his 
stool.  The pain involved the shoulder region.  The 
extremities had no edema.  Later that month, the veteran 
returned with complaints of joint pain, particularly in the 
shoulder.  His shoulders had a full range of motion with 
pain.  His knees and hips had a full range of motion.  There 
was no mention of pain in the knees or hips.  

The veteran was given a VA examination on April 2, 2003.  His 
claims folder was reviewed.  He complained of chronic knee 
problems and stiffness, especially in the morning and after 
inactivity.  Knee pain was aggravate by prolonged sitting, 
walking and climbing stairs.  He had no history of 
instability, locking, incoordination, easy fatigability or 
effusion.  Arthroscopic surgery was done on the right knee in 
1999.  Examination of the knees disclosed moderate genu 
varum, bilaterally.  There was no effusion.  Varus and valgus 
stress showed no ligamentous instability.  The Lachman test 
was negative, as were anterior and posterior drawer signs.  
The veteran appeared to have pain on manipulation of the 
knee.  There was marked tenderness over the articular 
surfaces of the patellas, bilaterally, with positive 
patellofemoral compression.  The McMurray sign was negative.  
The ranges of knee motion were from 0 to 120 degrees and from 
0 to 105 degrees, with marked pain on flexing the knee beyond 
90 degrees, bilaterally.  The doctor concluded that the 
veteran had advanced chondromalacia of the patella and medial 
compartment arthropathy of both knees.  It was noted that 
most of his knee pain was in the anterior compartment and 
aggravated by climbing stairs, the major portion of his 
problem was chondromalacia of the patella.  With time, he was 
bound to have increasing problems with medial compartment 
arthropathy.  

X-rays studies were done and the results reviewed in May 
2003.  They showed early degenerative arthropathy of the 
right knee medial compartment and slightly more advanced in 
the patellofemoral compartment and a bipartite right patella.  
The left knee had no abnormalities.  The doctor noted that 
there was no history of weakness, instability, 
incoordination, or easy fatigability.  The doctor expressed 
the opinion that the bipartite patella was a congenital 
lesion, aggravated by military activities.  

In October 2003 and September 2004, the veteran saw a private 
chiropractor.  Knee pain was noted.  There was no report of 
limitation of motion, instability, or other findings, which 
could be considered under the rating criteria.  

The record contains VA clinical notes through April 2005; 
some of these notes reflect continuing complaints of knee 
pain and some deal with other conditions.  They do not 
provide information to rate the disability.  




Rating Criteria and Analysis

The veteran's knee disabilities are currently each rated as 
10 percent disabling under diagnostic code 5010.  This code 
provides a 10 percent rating for traumatic arthritis of the 
joint.  It is consistent with the provisions of 38 C.F.R. 
§ 4.59, which require at least a minimal compensation rating 
for a painful joint with crepitation.  A higher rating would 
have to be based on limitation of joint function under the 
diagnostic codes for the knee.  

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

However, in this case there is no evidence of subluxation or 
instability ratable under Code 5257 (2005).  In fact, the 
preponderance of the evidence establishes that there is no 
subluxation or instability.  On the May 2000 VA examination, 
the doctor stated that there was no rotary instability, and 
that Lachman and drawer tests were negative.  He repeated 
that there was no evidence of instability.  On the April 2003 
examination, varus and valgus stress testing showed no 
ligamentous instability.  The Lachman test was negative, as 
were anterior and posterior drawer signs.  Thus, while there 
is arthritis and painful, noncompensable motion of each knee, 
which is consistent with the current 10 percent ratings (see 
38 C.F.R. § 4.71a, Diagnostic Code 5003 and, e.g., 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)), there 
is no objective evidence of instability to support a separate 
compensable rating for either knee.

While there is evidence that one knee had the medial meniscus 
removed, the maximum rating under 38 C.F.R. Part 4, Code 5259 
(2005), where the knee remains symptomatic following removal 
of the semi-lunar cartilage (meniscus), is 10 percent.  A 
higher rating would require evaluation under another rating 
code.  This is not an additional rating, because the rating 
of cartilage symptoms under Code 5259 would compensate the 
same knee symptoms, as are already compensated under Code 
5010, and the compensation of the same symptoms under 
different codes is prohibited.  38 C.F.R. § 4.14 (2005).  
There are no complains or clinical findings indicative of 
episodes of locking with pain and effusion into either knee 
joint.  See Diagnostic code 5258.  On both May 2000 and April 
2003 examinations, the McMurray test of the meniscus was 
negative.

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2005).  Flexion went to 140 degrees during the May 2000 
examination and to 90 degrees, considering the effects of 
pain, in April 2003.  The evidence shows that the range of 
knee motion was measured with consideration of the factors 
enumerated in 38 C.F.R. §§ 4.40, 4.45 (2005), as expounded in 
DeLuca, and there in no limitation of flexion which would 
approximate the criteria for a higher rating under Code 5260.  
38 C.F.R. § 4.7 (2005).  

Limitation in the ability to straighten or extend the leg 
will be rated as non-compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261 (2005).  Extension went to the 0 or straight 
position on both the May 2000 and April 2003 examinations.  
There was no evidence of any of the factors enumerated in 
38 C.F.R. §§ 4.40, 4.45 (2005), as expounded in DeLuca.  
There was no evidence of any limitation of extension, so 
there is no basis for a higher rating under Code 5260.  
38 C.F.R. § 4.7 (2005).  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic code 5261 (leg, limitation of 
extension) both codified at 38 C.F.R. § 4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  However, in this case extension of both knees has been 
normal and there is no objective evidence of compensable 
limitation of flexion of either joint.

There is no objective medical evidence to show that pain or 
flare-ups of pain results in any additional limitation of 
motion of either knee to a degree that supports a rating in 
excess of 10 percent, nor is there medical evidence of any 
weakness, fatigue or incoordination that results in such a 
degree of limitation of motion.  38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca, supra.

The Board has carefully considered the entire record, 
including the veteran's complaints of knee pain.  The veteran 
may feel that his knee disabilities are so painful that they 
warrant a higher evaluation.  However, the objective findings 
of trained medical personnel are competent evidence as to the 
extent of the disability and are significantly more probative 
than the veteran's complaints.  It this case, the objective 
medical findings provide a preponderance of evidence which 
establishes that veteran's right and left knee disabilities 
do not approximate any applicable criteria for a higher 
rating.  As the preponderance of the evidence is against the 
claims for higher ratings for the service-connected knee 
disabilities, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  

For all the service-connected disabilities evaluated in this 
decision, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case dated in September 2000), finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that any of his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent, prior to April 
2, 2003, and in excess of 40 percent as of April 2, 2003, for 
degenerative arthritis of the lumbar spine, is denied.  

A disability rating in excess of 10 percent for 
chondromalacia of the right knee is denied.  

A disability rating in excess of 10 percent for 
chondromalacia of the left knee is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


